DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 20, 23-27, 30-34 and 37-45 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,152,546.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

U.S. Patent Application 16/180,220
Claim 20
A method for performing a search in a browser, comprising: 
receiving a keyword entered by a user in a current search engine through the browser; 
based on the keyword entered in the current search engine, searching data from the current search engine; 
displaying a first search engine results page from the current search engine to the user; 
after the first search engine results page is displayed, detecting an operation event of the user in the first search engine results page, wherein the operation event includes one or both of a scrolling operation event and a clicking event; 
determining whether the operation event of the user meets preset switching criteria, wherein the preset switching criteria include one or more of: a scrolling operation event that scrolls to a bottom of the first search engine results page; a scrolling operation event that scrolls to the bottom of the first search engine results page and re-scrolls back to a top of the first search engine results page; and a clicking event on a button that requests a next results page; 
in response to determining the operation event of the user in the first search engine results page meets the preset switching criteria, displaying alternative search engines on a search engine switching user interface, wherein the search engine switching user interface is not rendered until the operation event meets the preset switching criteria; 
in response to receipt of selection of an alternative search engine, automatically loading into a search URL template of the alternative search engine the keyword as entered in the current search engine, without a need of re-entering the keyword by the user, to perform an automatic search in the alternative search engine based on the keyword;   Attorney Docket No. 00144.0185.01 US 
displaying a second search engine results page according to the automatic search in the alternative search engine; and 
in response to detecting a click of a search result link in the second search engine results page, removing the displaying of the search engine switching user interface.  

Claim 41
The method according to claim 20, further comprising: 
in response to detecting a switch back to the second search engine results page from a webpage corresponding to the search result link, redisplaying the search engine switching user interface.

U.S. Patent No. 10,152,546
Claim 1 
A method for performing a search in a browser implemented by a computing terminal comprising a processor and a memory, comprising: 
receiving one or more keywords entered by a user in a current search engine through the browser;  
based on the keywords entered in the current search engine, searching data from the current search engine;  
displaying a first search engine results page from the current search engine to the user;  after the first search engine results page is displayed, detecting an operation event of the user in the first search engine results page, the operation event being one of a scrolling operation event and a clicking event;  
determining whether the operation event of the user meets preset switching criteria, wherein the preset switching criteria include at least one of: a scrolling operation event that scrolls to a bottom of the first search engine results page; a scrolling operation event that scrolls to the bottom of the first search engine results page and re-scrolls back to a top of the first search engine results page; and a clicking event on a button that requests a next results page;  
when determining the operation event of the user in the first search engine results page meets the preset switching criteria, displaying alternative search engines on a search engine switching user interface, wherein the search engine switching user interface is not rendered until the operation event meets the preset switching criteria;  
extracting a search web address template corresponding to an alternative search engine selected by the user;  
loading the keywords entered in the current search engine into the search web address template corresponding to the alternative search engine to search data from the alternative search engine;  
displaying a second search engine results page from the selected alternative search engine;  
when the user clicks a search result link in the second search engine results page to enter a webpage corresponding to the search result link, cancelling display of the search engine switching user interface; and 
when detecting that the user returns to the second search engine results page from the webpage corresponding to the search result link, redisplaying the search engine switching user interface.

It is noted that the claimed limitations of claims 20, 23-27, 30-34 and 37-45 of U.S. Patent Application 16/180,220 are similar to that of claims 1-19 of U.S. Patent No. 10,152,546.  It appears to be proper to apply the judicially created doctrine of obvious-type double patenting to the claims at issue.


Allowable Subject Matter
5.	Claims 20, 23-27, 30-34 and 37-45 would become allowable if (1) the obvious-type double patenting rejection is overcome.  As noted above, this rejection can be overturned by filing a terminal disclaimer; (2) incorporate “in response to detecting a switch back to the second search engine results page from a webpage corresponding to the search result link, redisplaying the search engine switching user interface” into all the independent claims.
The prior art of record fails to teach and/or suggest “in response to determining the operation event of the user in the first search engine results page meets the preset switching criteria, displaying alternative search engines on a search engine switching user interface, wherein the search engine switching user interface is not rendered until the operation event meets the preset switching criteria; 
in response to receipt of selection of an alternative search engine, automatically loading into a search URL template of the alternative search engine the keyword as entered in the current search engine, without a need of re-entering the keyword by the user, to perform an automatic search in the alternative search engine based on the keyword;
in response to detecting a click of a search result link in the second search engine results page, removing the displaying of the search engine switching user interface” (claims 20, 27 and 34); 
“in response to detecting a switch back to the second search engine results page from a webpage corresponding to the search result link, redisplaying the search engine switching user interface” (claims 41, 43 and 45).  
	The preceding limitations, when combined with the rest of the limitations recited in claims 20, 27 and 34 results in a combination of elements that is both novel and unobvious over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158